UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. bonds posted positive returns overall for the 12 months ended October 31, 2012. In the first half of the reporting period, the U.S. economy showed marked signs of improvement and European authorities took steps to ease the Continent’s persistent sovereign debt crisis. In this environment, corporate bonds and commercial mortgage-backed securities led a broad bond market rally. Over the last half of the reporting period, weaker economic data and worsening debt problems in Europe led to a flight to quality in the bond market, sending U.S. Treasury yields down to historically low levels. However, corporate bonds and other credit-related securities also continued to rally as investors sought out higher-yielding investments in a low interest-rate environment. For the full 12-month period, corporate bonds (especially high yield) performed best, while U.S. Treasury securities lagged. For the year ended October 31, 2012, John Hancock Income Securities Trust produced a total return of 16.57% at net asset value (NAV) and 19.95% at market value. The Fund’s NAV return and its market performance differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. By comparison, the average leveraged closed-end investment-grade bond fund tracked by UBS Securities LLC returned 14.72% at NAV and 18.51% at market value. The Fund’s benchmark, the Barclays Capital U.S. Government/Credit Bond Index, returned 5.90%. This index is unleveraged and does not include below investment-grade bonds. The Fund’s outperformance of its benchmark index was driven by sector allocation, particularly overweight positions in commercial mortgage-backed securities and corporate bonds, which were the top performing segments of the bond market during the reporting period. A meaningful position in high-yield corporate bonds, as well as an emphasis on investment-grade corporate bonds issued by financial companies, also added value versus the benchmark, as did an underweight position in U.S. Treasury bonds. We modestly reduced the Fund’s exposure to corporate bonds and residential mortgage-backed securities over the past year. These assets were redeployed into higher-yielding securities, including commercial mortgage-backed securities, non-agency residential mortgage-backed bondsand collateralized mortgage obligations. The latter group included interest-only mortgage-backed securities, many of which performed well during the period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Higher-yielding bonds are riskier than lower-yielding bond, and their value may fluctuate more in response to market conditions. 6 Income Securities Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 52.3% U.S. Government 1.6% U.S. Government Agency 21.5% Preferred Securities 1.6% Collateralized Mortgage Obligations 12.7% Capital Preferred Securities 1.5% Asset Backed Securities 5.6% Other Investments 1.3% Common Stocks 1.9% Quality Distribution U.S. Government 1.6% B 9.1% U.S. Government Agency 21.5% CCC & Below 7.0% AAA 4.9% Not Rated 0.7% AA 3.1% Preferred Securities 1.6% A 8.0% Equity 1.9% BBB 30.5% Short-Term Investments 0.4% BB 9.7% 1 As a percentage of the Fund’s total investments on 10-31-12. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 10-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Income Securities Trust 7 Fund’s investments As of 10-31-12 Maturity Rate (%) date Par value Value Corporate Bonds 77.1% (52.3% of Total Investments) (Cost $130,481,308) Consumer Discretionary 10.7% Auto Components 0.7% Allison Transmission, Inc. (S)(Z) 7.125 05-15-19 $380,000 404,225 American Axle & Manufacturing, Inc. 6.625 10-15-22 55,000 54,381 Exide Technologies (Z) 8.625 02-01-18 380,000 308,275 Hyva Global BV (S)(Z) 8.625 03-24-16 340,000 317,050 Visteon Corp. (Z) 6.750 04-15-19 220,000 226,325 Automobiles 1.8% Ford Motor Credit Company LLC 4.250 09-20-22 200,000 207,047 Ford Motor Credit Company LLC (Z) 5.000 05-15-18 1,070,000 1,179,741 Ford Motor Credit Company LLC (Z) 8.000 12-15-16 330,000 399,511 Hyundai Capital Services, Inc. (S)(Z) 4.375 07-27-16 310,000 336,034 Hyundai Capital Services, Inc. (S)(Z) 6.000 05-05-15 430,000 474,320 Kia Motors Corp. (S)(Z) 3.625 06-14-16 315,000 331,896 Nissan Motor Acceptance Corp. (S) 1.950 09-12-17 490,000 497,192 Diversified Financial Services 0.1% Rivers Pittsburgh Borrower LP (S) 9.500 06-15-19 155,000 167,400 Food Products 0.1% Simmons Foods, Inc. (S)(Z) 10.500 11-01-17 250,000 213,125 Hotels, Restaurants & Leisure 2.8% CCM Merger, Inc. (S)(Z) 9.125 05-01-19 380,000 379,050 Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 10.500 07-01-19 275,000 297,000 Greektown Superholdings, Inc. (Z) 13.000 07-01-15 1,713,000 1,839,334 Landry’s, Inc. (S)(Z) 9.375 05-01-20 250,000 263,438 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 319,000 296,670 Marina District Finance Company, Inc. (Z) 9.500 10-15-15 320,000 323,600 MGM Resorts International (S) 6.750 10-01-20 275,000 272,938 MGM Resorts International (S)(Z) 8.625 02-01-19 340,000 367,625 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 650,000 699,615 Seminole Indian Tribe of Florida (S)(Z) 7.750 10-01-17 325,000 354,250 Waterford Gaming LLC (S) 8.625 09-15-14 184,062 100,222 Household Durables 0.3% American Standard Americas (S) 10.750 01-15-16 165,000 154,275 Corporacion GEO SAB de CV (S)(Z) 8.875 03-27-22 410,000 433,575 8
